DETAILED ACTION
Allowable Subject Matter
Claims 1-9, 11, 13-33, 46-60 and 62-67 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim includes allowable subject matter indicated in Office action posted on 27 June 2019.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system for treating a tooth using a broadband power spectrum including a first power at 1kHz and a second power at 100 kHz, the first power being greater than the second power in combination with the elements set forth in the claim.
Regarding claim 17, the claim includes allowable subject matter indicated in Office action posted on 27 June 2019.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method for treating a tooth using a broadband power spectrum including a first power at 1 kHz and a second power at 100 kHz, the first power being greater than the second power in combination with the elements set forth in the claim.
Regarding claim 24, the claim includes allowable subject matter indicated in Office action posted on 27 June 2019.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method for cleaning a carious region on the external surface of a tooth using a broadband power spectrum including a first power at 1 kHz and 
Regarding claim 29, the claim includes allowable subject matter indicated in Office action posted on 27 June 2019.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system for treating a tooth using a broadband power spectrum including a first power at 1kHz and a second power at 100 kHz, the first power being greater than the second power in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772